UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-01880 The Income Fund of America (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (415) 421-9360 Date of fiscal year end: July 31 Date of reporting period: January 31, 2011 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders The Income Fund of America® [photo of two plums on a branch]  Semi-annual report for the six months ended January 31, 2011 The Income Fund of America seeks current income while secondarily striving for capital growth through investments in stocks and fixed-income securities. This fund is one of the 33 American Funds. American Funds is one of the nation’s largest mutual fund families. For 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended December 31, 2010 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 5.75% maximum sales charge % % % The total annual fund operating expense ratio was 0.61% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver and/or reimbursements, without which they would have been lower. See the Financial Highlights table on pages 30 to 35 for details. Results for other share classes can be found on page 41. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. High-yield bonds are subject to greater fluctuations in value and risk of loss of income and principal than investment-grade bonds. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. Investing outside the United States may be subject to additional risks, such as currency fluctuations, periods of illiquidity and price volatility. These risks may be heightened in connection with investments in developing countries. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: [photo of two plums on a branch]  For the six months ended January 31, 2011, The Income Fund of America (IFA) gained 11.4% for shareholders who reinvested dividends totaling approximately 42 cents per share. IFA’s return trailed the 17.9% increase reported by the unmanaged Standard & Poor’s 500 Composite Index, a broad measure of the U.S. stock market. However, the fund significantly outpaced the 0.2% rise turned in by the unmanaged Barclays Capital U.S. Aggregate Index, a proxy for the U.S. bond market. For the six months, IFA’s return also compared favorably with that of its peer group, as measured by the Lipper Income Funds Index, which gained 7.2%. The economic climate Despite generally weak economic data and lingering concerns over government debt crises in several European countries, stock markets moved sharply upward during the six months. Investors found hope in robust corporate profits and fiscal and monetary policy that seemed favorable toward growth. The strongest areas of the stock market were the so-called cyclical sectors that typically fare well amid improving economic conditions. Areas posting the highest increases included energy, materials, industrials and consumer discretionary stocks, all of which stand to benefit should a recovery take deeper hold. Conversely, less economically sensitive areas such as health care and consumer staples gained considerably less than the broader market. The fund’s stock holdings generally reflected these trends. Among larger positions, Royal Dutch Shell (30.5%), Home Depot (29.0%), DuPont (24.6%) and Chevron (24.6%) posted sizable gains. Bristol-Myers Squibb (1.0%) barely finished in the black while Merck (–3.7%) fell. Despite being part of a sector whose overall returns lagged the broader market, Verizon (22.6%), the fund’s largest holding, appreciated significantly. Total return from bonds The bond portion of the fund’s portfolio significantly exceeded the results recorded by the Barclays index. High-yield instruments, which often behave like economically sensitive stocks, experienced significant price appreciation while also providing considerable income for the fund. These investments play an important role in helping IFA meet its income objective. However, recent price increases have brought valuations for these bonds more into line with their underlying fundamentals and made them less attractive. At the high-quality end of the fixed-income spectrum, low interest rates have kept yields on the fund’s U.S. Treasury investments at low levels. We retain sizable positions in these securities because they have historically provided considerable stability for the fund, but are directing greater attention toward investments that contribute more to meeting our income objective. As a result of our focus on other asset classes and price appreciation among equity holdings, IFA’s fixed-income holdings now comprise 28.7% of the portfolio, down from 31.8% when we last reported to you. The income environment Though the current low interest rate environment continues to present challenges to investors seeking income from bonds, conditions appear to be improving in the equity area. In fact, in 2010 more than half the companies in the S&P 500 announced dividend increases. For many, the dividend growth was facilitated by improving profitability that was, in part, attributable to some of the cost cutting and organizational streamlining that took place during the downturn. We believe this climate remains favorable for the fund’s yield, which continues to significantly exceed that of its Lipper peer group and the S&P 500. Seeking opportunity In past reports, we’ve discussed how solid companies in out-of-favor sectors have historically been part of our focus. We are typically drawn to such firms because of the rise in yield that often accompanies a fall in stock price, and the fact that the combination of current income and potential price appreciation aligns with fund objectives. At present, however, no area of the market precisely fits that “down and out” description. Instead, we are finding that opportunities are scattered over many sectors and share a slightly different profile. Namely, they are fundamentally sound companies that we believe have balance sheets that will enable them to sustain and grow their dividends. In addition, we believe that their managers are committed to returning cash to shareholders through dividends. That said, one sector we are keeping an eye on is financials. Prior to the financial crisis, bank stocks had been a significant source of dividends. But as the health of the sector deteriorated, most eliminated their payouts — both out of need and as a condition for receiving governmental assistance. Yet with many banks having repaid their loans and regained their footing, a resumption of dividend payouts is a possibility. Currently, the U.S. government is “stress testing” firms, and those judged financially fit and well managed could re-enter the realm of dividend-paying companies that meet our yield thresholds. Going forward Looking ahead, we find reasons for optimism. Improved employment figures in the United States and financial restructuring in the European Union are encouraging. Yet we also recognize that economic improvement will likely create inflationary pressures within the global economy. Indeed, recent data suggests that “input” costs — commodities and agricultural products, for example — for many goods have risen, and those costs may get passed along to consumers. An inflationary environment could trigger interest rate hikes which, if not handled carefully, could dampen growth. Lastly, the recent political unrest in the Middle East represents a meaningful concern. These macroeconomic factors are, of course, beyond our control. What remains within our capability, however, is our approach to investing. As always, it is focused on conducting fundamental research on individual companies and issuers to help determine their prospects as long-term investments. As it has for more than 35 years, this will remain our strategy as we work to meet IFA’s investment objectives. We thank you for your continuing commitment to long-term investing. Cordially, /s/ Hilda L. Applbaum Hilda L. Applbaum Vice Chairman and Principal Executive Officer /s/ David C. Barclay David C. Barclay President March 10, 2011 For current information about the fund, visit americanfunds.com. The fund’s 30-day yield for Class A shares as of February 28, 2011, calculated in accordance with the Securities and Exchange Commission formula, was 3.39%. The fund’s distribution rate for Class A shares as of that date was 4.08%. Both reflect the 5.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. The Income Fund of America at a glance Fund results shown are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. Results at a glance (with dividends reinvested or interest compounded) For periods ended January 31, 2011 Cumulative total returns Average annual total returns 6 months 1 year 5 years 10 years Lifetime1 The Income Fund of America (Class A shares) % Standard & Poor’s 500 Composite Index Lipper Income Funds Index2 — 3 Barclays Capital U.S. Aggregate Index 4 Consumer Price Index (inflation)5 1Since December 1, 1973, when Capital Research and Management Company became the fund’s investment adviser. 2Source: Lipper. Figures do not reflect the effect of sales charges, account fees or taxes. 3The inception date for the index was December 31, 1988. 4From December 1, 1973, through December 31, 1975, the Barclays Capital U.S. Government/Credit Index was used because the Barclays Capital U.S. Aggregate Index did not yet exist. 5Computed from data supplied by the U.S. Department of Labor, Bureau of Labor Statistics. The market indexes are unmanaged and their results do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. Fund returns do not reflect the effect of sales charges. A history of relatively high current income For the five years ended January 31, 2011 The Income Fund of America’s 12-month dividend yield vs. benchmarks [begin of line chart] Year-end The Income Fund of America Lipper Income Funds Average S&P 500 1/31/2006 7/31/2006 1/31/2007 7/31/2007 1/31/2008 7/31/2008 1/31/2009 7/31/2009 1/31/2010 7/31/2010 1/31/2011 [end of line chart] All numbers calculated by Lipper. The 12-month dividend rate is calculated by taking the total of the trailing 12 months’ dividends and dividing the month-end net asset value adjusted for capital gains. The portfolio at a glance The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund’s principal holdings. See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. Percent of Percent of January 31, 2011 (unaudited) net assets July 31, 2010 net assets Investment mix by security type Investment mix by security type U.S. common stocks % U.S. common stocks % Common stocks of issuers Common stocks of issuers outside the U.S. outside the U.S. U.S. Treasury & agency bonds & notes U.S. Treasury & agency bonds & notes Convertible securities, preferred stocks Convertible securities & preferred stocks & warrants Other fixed-income securities Other fixed-income securities Short-term securities & other assets Short-term securities & other assets less liabilities less liabilities Five largest sectors in common stock holdings Five largest sectors in common stock holdings Industrials % Industrials % Financials Consumer staples Energy Financials Consumer staples Utilities Utilities Health care Ten largest common stock holdings Ten largest common stock holdings Verizon Communications % Merck % Home Depot Verizon Communications Royal Dutch Shell Home Depot Merck Waste Management Chevron Chevron Bristol-Myers Squibb Bristol-Myers Squibb Waste Management Royal Dutch Shell DuPont McDonald’s Philip Morris International Philip Morris International General Electric Emerson Electric Country diversification Country diversification United States % United States % Euro zone* Euro zone† United Kingdom United Kingdom Canada Canada Australia Australia Hong Kong Japan Other countries Other countries Short-term securities & other assets Short-term securities & other assets less liabilities less liabilities *Countries using the euro as a common currency; those represented in the fund’s portfolio are Austria, Belgium, France, Germany, Greece, Ireland, Italy, the Netherlands, Portugal and Spain. †Countries using the euro as a common currency; those represented in the fund’s portfolio are Austria, Belgium, France, Germany, Greece, Ireland, Italy, the Netherlands and Spain. Summary investment portfolio, January 31, 2011 unaudited Percent Value of net Common stocks- 63.49% Shares ) assets Industrials- 9.56% Waste Management, Inc.(1) $ % General Electric Co. Lockheed Martin Corp. Schneider Electric SA (2) Honeywell International Inc. Emerson Electric Co. United Technologies Corp. Other securities Financials- 8.48% Weyerhaeuser Co. HCP, Inc. HSBC Holdings PLC (United Kingdom) (2) HSBC Holdings PLC (Hong Kong) (2) HSBC Holdings PLC (ADR) Equity Residential, shares of beneficial interest Australia and New Zealand Banking Group Ltd. (2) Bank of Nova Scotia Other securities Energy- 6.85% Royal Dutch Shell PLC, Class B (ADR) Royal Dutch Shell PLC, Class A (ADR) Royal Dutch Shell PLC, Class B (2) Chevron Corp. Spectra Energy Corp TOTAL SA (ADR) TOTAL SA (2) ConocoPhillips Crescent Point Energy Corp. Other securities Consumer staples- 6.06% Philip Morris International Inc. Kraft Foods Inc., Class A Unilever NV, depository receipts (2) Unilever NV (New York registered) Altria Group, Inc. H.J. Heinz Co. Procter & Gamble Co. Other securities Utilities- 5.93% GDF SUEZ (2) Duke Energy Corp. National Grid PLC (2) Hongkong Electric Holdings Ltd. (2) Other securities Health care- 5.72% Merck & Co., Inc. Bristol-Myers Squibb Co. Pfizer Inc Eli Lilly and Co. Other securities Telecommunication services- 5.64% Verizon Communications Inc. Portugal Telecom, SGPS, SA(1) (2) AT&T Inc. Telstra Corp. Ltd. (2) Koninklijke KPN NV (2) Other securities Consumer discretionary- 5.49% Home Depot, Inc. McDonald's Corp. McGraw-Hill Companies, Inc. Time Warner Cable Inc. Other securities Materials- 3.63% E.I. du Pont de Nemours and Co. Nucor Corp. Other securities Information technology- 3.56% Microchip Technology Inc.(1) Automatic Data Processing, Inc. Maxim Integrated Products, Inc. Paychex, Inc. KLA-Tencor Corp. Other securities Miscellaneous-2.57% Other common stocks in initial period of acquisition Total common stocks (cost: $39,387,973,000) Preferred stocks- 1.59% Financials- 1.45% Fannie Mae, Series O, 0% (3) (4) (5) Fannie Mae, Series S, 8.25% noncumulative (3) Freddie Mac, Series V, 5.57% (3) Other securities Miscellaneous-0.14% Other preferred stocks in initial period of acquisition Total preferred stocks (cost: $1,104,036,000) Warrants- 0.00% Miscellaneous-0.00% Other warrants in initial period of acquisition Totalwarrants (cost: $32,681,000) Convertible securities- 1.60% Other - 1.12% Other securities Miscellaneous-0.48% Other convertible securities in initial period of acquisition Total convertible securities (cost: $942,776,000) Principal amount Bonds & notes- 28.75% ) Mortgage-backed obligations (6) - 4.25% Fannie Mae 3.00%-11.699% 2012-2047 (5) $ Freddie Mac 2.711%-11.173% 2018-2040 (5) Other securities Consumer discretionary- 4.09% Home Depot, Inc. 3.95%-5.875% 2016-2036 Other securities Bonds & notes of U.S. government & government agencies- 4.07% U.S. Treasury 0.625%-8.75% 2011-2040 (7) Fannie Mae 6.25% 2029 Freddie Mac 1.125% 2012 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G, 2.20% 2012 Other securities Industrials- 2.07% General Electric Capital Corp., Series A, 2.25% 2015 General Electric Co. 5.25% 2017 WMX Technologies, Inc. 7.10% 2026(1) Lockheed Martin Corp. 4.121% 2013 Other securities Telecommunication services- 1.99% Verizon Communications Inc. 3.75%-8.75% 2011-2035 ALLTEL Corp. 7.00% 2012 Other securities Health care- 1.39% Pfizer Inc 4.45%-6.20% 2012-2019 Other securities Energy- 1.00% Shell International Finance BV 1.875%-5.50% 2013-2040 Chevron Corp. 3.95%-4.95% 2014-2019 Other securities Other - 9.82% Other securities Miscellaneous-0.07% Other bonds & notes in initial period of acquisition Total bonds & notes (cost: $18,934,322,000) Short-term securities- 4.12% U.S. Treasury Bills 0.146%-0.242% due 2/24-10/20/2011 $ Freddie Mac 0.18%-0.301% due 2/14-11/1/2011 Fannie Mae 0.16%-0.513% due 2/2-9/1/2011 General Electric Capital Services, Inc. 0.23% due 2/28/2011 General Electric Capital Corp. 0.17% due 2/1/2011 Other securities Total short-term securities (cost: $2,849,505,000) Total investment securities (cost: $63,251,293,000) Other assets less liabilities Net assets $ % "Miscellaneous" securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. Some of these securities (with an aggregate value of $43,354,000, which represented .06% of the net assets of the fund) may be subject to legal or contractual restrictions on resale. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund's holdings in that company represent 5% or more of the outstanding voting shares. The value of the fund's affiliated-company holdings is either shown in the summary investment portfolio or included in the value of "Other securities" under the respective industry sectors. Further details on such holdings and related transactions during the six months ended January 31, 2011, appear below. Beginning shares or principal amount Additions Reductions Ending shares or principal amount Dividend or interest income Value of affiliates at 1/31/2011 Waste Management, Inc. - $ $ WMX Technologies, Inc. 7.10% 2026 $ - - $ Portugal Telecom, SGPS, SA (2) (8) - - Microchip Technology Inc. - - Masco Corp. - Digital Realty Trust, Inc. (8) - Hospitality Properties Trust - - Hospitality Properties Trust 6.70% 2018 $ - - $ Hospitality Properties Trust 6.30% 2016 $ $ - $ Hospitality Properties Trust 6.75% 2013 $ - $ $ Hospitality Properties Trust 5.625% 2017 $ $ - $ Hospitality Properties Trust 5.125% 2015 $ - - $ 83 Arthur J. Gallagher & Co. - - First Niagara Financial Group, Inc. - - Georgia Gulf Corp. 9.00% 2017 (4) $ Georgia Gulf Corp. (3) - - Georgia Gulf Corp. 10.75% 2016 $ - - $ FirstMerit Corp. - - Macquarie Korea Infrastructure Fund (2) - - Trustmark Corp. - - Applied Industrial Technologies, Inc. (9) - - - Clarent Hospital Corp. Liquidating Trust (9) - Prime Infrastructure Group (9) - - - Weyerhaeuser Co. (9) - - $ $ The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Represents an affiliated company as defined under the Investment Company Act of 1940. (2) Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities, including those in "Miscellaneous" and "Other securities," was $10,191,558,000, which represented 14.74% of the net assets of the fund. This amount includes $10,021,086,000 related to certain securities trading outside the U.S. whose values were adjusted as a result of significant market movements following the close of local trading. (3) Security did not produce income during the last 12 months. (4) Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities, including those in "Other securities," was $5,236,754,000, which represented 7.57% of the net assets of the fund. (5) Coupon rate may change periodically. (6) Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. (7) Index-linked bond whose principal amount moves with a government retail price index. (8) This security was an unaffiliated issuer in its initial period of acquisition at 7/31/2010; it was not publicly disclosed. (9) Unaffiliated issuer at 1/31/2011. Key to abbreviation ADR American Depositary Receipts See Notes to Financial Statements Financial statements Statement of assets and liabilities unaudited at January 31, 2011 (dollars in thousands) Assets: Investment securities, at value: Unaffiliated issuers (cost: $59,706,802) $ Affiliated issuers (cost: $3,544,491) $ Cash denominated in currencies other than U.S. dollars (cost: $1,046) Cash Receivables for: Sales of investments Sales of fund's shares Dividends and interest Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Investment advisory services Services provided by related parties Trustees' deferred compensation Other Net assets at January 31, 2011 $ Net assets consist of: Capital paid in on shares of beneficial interest $ Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets at January 31, 2011 $ (dollars and shares in thousands, except per-share amounts) Shares of beneficial interest issued and outstanding (no stated par value) - unlimited shares authorized (4,118,321 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 See Notes to Financial Statements Statement of operations unaudited for the six months ended January 31, 2011 (dollars in thousands) Investment income: Income: Dividends (net of non-U.S. taxes of $27,047; also includes $125,240 from affiliates) $ Interest (includes $4,533 from affiliates) $ Fees and expenses*: Investment advisory services Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Trustees' compensation Auditing and legal 21 Custodian Other Net investment income Net realized gain and unrealized appreciation on investments and currency: Net realized gain on: Investments (includes $48,111 net gain from affiliates) Currency transactions Net unrealized appreciation(depreciation) on: Investments Currency translations ) Net realized gain and unrealized appreciation on investments and currency Net increase in net assets resulting from operations $ (*) Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Six months ended January 31, 2011* Year ended July 31, 2010 Operations: Net investment income $ $ Net realized gain on investments and currency transactions Net unrealized appreciation on investments and currency translations Net increase in net assets resulting from operations Dividends paid to shareholders from net investment income ) ) Net capital share transactions ) Total increase in net assets Net assets: Beginning of period End of period (including undistributed net investment income: $348,304 and $681,967, respectively) $ $ *Unaudited. See Notes to Financial Statements Notes to financial statements unaudited 1. Organization The Income Fund of America (the "fund") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund seeks current income while secondarily striving for capital growth through investments in stocks and fixed-income securities. Effective October 1, 2010, the fund reorganized from a Maryland corporationto a Delaware statutory trust in accordance with a proposal approved by shareholders on November 24, 2009. The fund has 16 share classes consisting of five retail share classes, five 529 college savings plan share classes and six retirement plan share classes. The 529 college savings plan share classes (529-A, 529-B, 529-C, 529-E and 529-F-1) can be used to save for college education. The six retirement plan share classes (R-1, R-2, R-3, R-4, R-5 and R-6) are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 5.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B and 529-B shares of the fund are notavailable for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policiesdescribed below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. In the event a security is purchased with a delayed payment date, the fund will segregate liquid assets sufficient to meet its payment obligations. Dividend income is recognized on the ex-dividend date and interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) and realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders –Dividends and distributions paid to shareholders are recorded on the ex-dividend date. Currency translation – Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the exchange rates on the dates of such transactions. On the accompanying financial statements, the effects of changes in exchange rates on investment securities are included with the net realized gain or loss and net unrealized appreciation or depreciation on investments. The realized gain or loss and unrealized appreciation or depreciation resulting from all other transactions denominated in currencies other than U.S. dollars are disclosed separately. Loan transactions – The fund may enter into loan transactions in which the fund acquires a loan either through an agent, by assignment from another holder, or as a participation interest in another holder's portion of a loan. The loan is often administered by a financial institution that acts as agent for the holders of the loan, and the fund may be required to receive approval from the agent and/or borrower prior to the sale of the investment. The loan's interest rate and maturity date may change based on the terms of the loan, including potential early payments of principal. 3. Valuation The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines the net asset value of each share class as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or morepricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Municipal securities Standard inputs and, for certain distressed securities, cash flows or liquidation values using a net present value calculation based on inputs that include, but are not limited to, financial statements and debt contracts Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund's board of trustees. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange.Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications - The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The table on the following page presents the fund’s valuation levels as of January 31, 2011 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Industrials $ Financials - Energy - Consumer staples - Utilities - Health care - Telecommunication services - Consumer discretionary - Materials - Information technology - Miscellaneous - Preferred stocks - Warrants - - Convertible securities - Bonds & notes: Corporate bonds & notes - Mortgage-backed obligations - Bonds & notes of U.S. government & government agencies - - Other - - Miscellaneous - - Short-term securities - - Total $ (1) Includes certain securities trading outside the U.S. whose values were adjusted as a result of significant market movements following the close of local trading; therefore, $10,021,086,000 of investment securities were classified as Level 2 instead of Level 1. The following table reconciles the valuation of the fund's Level 3 investment securities and related transactions for the six months ended January 31, 2011 (dollars in thousands): Beginning value at 8/1/2010 Net purchases and sales Net realized loss(2) Net unrealized appreciation(2) Net transfers into Level 3(3) Ending value at 1/31/2011 Investment securities $ $ $ ) $ $ $ Net unrealized appreciation during the period on Level 3 investment securities held at January 31, 2011 (dollars in thousands) (2): $ (2) Net realized loss and unrealized appreciation are included in the related amounts on investments in the statement of operations. (3) Transfers into or out of Level 3 are based on the beginning market value of the quarter in which they occurred. 4. Risk factors Investing in the fund may involve certain risks including, but not limited to, those described below. Market risks — The prices of, and the income generated by, the common stocks and other securities held by the fund may decline in response to certain events taking place around the world, including those directly involving the issuers whose securities are owned by the fund; conditions affecting the general economy; overall market changes; local, regional or global political, social or economic instability; governmental or governmental agency responses to economic conditions; and currency, interest rate and commodity price fluctuations. Interest rate risks — The prices of, and the income generated by, most debt securities held by the fund may be affected by changing interest rates and by changes in the effective maturities and credit ratings of these securities. For example, the prices of debt securities in the fund’s portfolio generally will decline when interest rates rise and increase when interest rates fall. In addition, falling interest rates may cause an issuer to redeem, “call” or refinance a security before its stated maturity, which may result in the fund having to reinvest the proceeds in lower yielding securities. Credit risks — Debt securities are also subject to credit risk, which is the possibility that the credit strength of an issuer will weaken and/or an issuer of a debt security will fail to make timely payments of principal or interest and the security will go into default. High-yield bond and long maturity risks — Lower quality debt securities generally have higher rates of interest and may be subject to greater price fluctuations than higher quality debt securities. In addition, longer maturity debt securities generally have higher rates of interest and may be subject to greater price fluctuations than shorter maturity debt securities. There may be little trading in the secondary market for particular debt securities, which may make them more difficult to value or sell. Risks of investing outside the U.S. — Investments in securities issued by entities based outside the U.S. may be subject to the risks described above to a greater extent and may also be affected by currency controls; different accounting, auditing, financial reporting, and legal standards and practices; expropriation; changes in tax policy; greater market volatility; differing securities market structures; higher transaction costs; and various administrative difficulties, such as delays in clearing and settling portfolio transactions or in receiving payment of dividends. These risks may be heightened in connection with investments in developing countries. Investments in securities issued by entities domiciled in the U.S. may also be subject to many of these risks. 5. Taxation and distributions Federal income taxation– The fund complies with the requirements under Subchapter M of the Internal Revenue Code applicable to mutual funds and intends to distribute substantially all of its net taxable income and net capital gains each year. The fund is not subject to income taxes to the extent such distributions are made. Therefore, no federal income tax provision is required. As of and during the period ended January 31, 2011, the fund did not have a liability for any unrecognized tax benefits. The fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the statement of operations. During the period, the fund did not incur any interest or penalties. The fund is not subject to examination by U.S. federal tax authorities for tax years before 2006 and by state tax authorities for tax years before 2005. Non-U.S. taxation – Dividend and interest income is recorded net of non-U.S. taxes paid. Distributions – Distributions paid to shareholders are based on net investment income and net realized gains determined on a tax basis, which may differ from net investment income and net realized gains for financial reporting purposes. These differences are due primarily to different treatment for items such as currency gains and losses; short-term capital gains and losses; cost of investments sold; and net capital losses.The fiscal year in which amounts are distributed may differ from the year in which the net investment income and net realized gains are recorded by the fund for financial reporting purposes. The components of distributable earnings on a tax basis are reported as of the fund’s most recent year-end. As of July 31, 2010, the components of distributable earnings on a tax basis were as follows: (dollars in thousands) Undistributed ordinary income $ Post-October currency loss deferrals (realized during the period November 1, 2009, through July 31, 2010)* ) Capital loss carryforwards†: Expiring 2017 $ ) Expiring 2018 ) ) *These deferrals are considered incurred in the subsequent year. †The capital loss carryforwards will be used to offset any capital gains realized by the fund in the current year or in subsequent years through the expiration dates. The fund will not make distributions from capital gains while capital loss carryforwards remain. Under the Regulated Investment Company Modernization Act of 2010 (the “Act”), net capital losses recognized after July 31, 2011, may be carried forward indefinitely, and their character is retained as short-term and/or long-term losses. Previously, net capital losses were carried forward for eight years and treated as short-term losses. As a transition rule, the Act requires that post-enactment net capital losses be used before pre-enactment net capital losses. As of January 31, 2011, the tax basis unrealized appreciation (depreciation) and cost of investment securities were as follows: (dollars in thousands) Gross unrealized appreciation on investment securities $ Gross unrealized depreciation on investment securities ) Net unrealized appreciation on investment securities Cost of investment securities Tax-basis distributions paid to shareholders from ordinary income were as follows (dollars in thousands): Share class Six months ended January 31, 2011 Year ended July 31, 2010 Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 Total $ $ 6. Fees and transactions with related parties Capital Research and Management Company ("CRMC"), the fund’s investment adviser, is the parent company of American Funds Distributors,® Inc. ("AFD"), the principal underwriter of the fund’s shares, and American Funds Service Company® ("AFS"), the fund’s transfer agent. Investment advisory services - The Investment Advisory and Service Agreement with CRMC providesfor monthly fees accrued daily. These fees are based on a series of decreasing annual rates beginning with 0.250% on the first $500 million of daily net assets and decreasing to 0.123% on such assets in excess of $89 billion. The agreement also provides for monthly fees, accrued daily, of 2.25% of the fund’s monthly gross income. For the six months ended January 31, 2011, the investment advisory services fee was $81,421,000, which was equivalent to an annualized rate of 0.243% of average dailynet assets. Class-specific fees and expenses – Expenses that are specific to individual share classes are accrued directly to the respective share class. The principal class-specific fees and expenses are described below: Distribution services – The fund has adopted plans of distribution for all share classes, except Classes F-2, R-5 and R-6. Under the plans, the board of trustees approves certain categories of expenses that are used to finance activities primarily intended to sell fund shares and service existing accounts. The plans provide for payments, based on an annualized percentage of average daily net assets, ranging from 0.25% to 1.00% as noted on the following page. In some cases, the board of trustees has limited the amounts that may be paid to less than the maximum allowed by the plans.All share classes with a planmay use up to 0.25% of average daily net assets to pay service fees, or to compensate AFD for paying service fees, to firms that have entered into agreements with AFD to provide certain shareholder services. The remaining amounts available to be paid under each plan are paid to dealers to compensate them for their sales activities. For Classes A and 529-A, the board of trustees has also approved the reimbursement of dealer and wholesaler commissions paid by AFD for certain shares sold without a sales charge. These classes reimburse AFD for amounts billed within the prior 15 months but only to the extent that the overall annual expense limit of 0.25%is not exceeded. As of January 31, 2011, there were no unreimbursed expenses subject to reimbursement for Classes A or 529-A. Share class Currently approved limits Plan limits Class A 0.25% 0.25% Class 529-A Classes B and 529-B Classes C, 529-C and R-1 Class R-2 Classes 529-E and R-3 Classes F-1, 529-F-1 and R-4 Transfer agent services –The fund hasa transfer agent agreement with AFS for Classes A and B. Under this agreement, these share classes compensate AFS for transfer agent services including shareholder recordkeeping, communications and transaction processing. AFS is also compensated for certain transfer agent services provided to all other share classes from the administrative services fees paid to CRMC as described below. Administrative services – The fund has an administrative services agreement with CRMC for all share classes, except Classes A and B, to provide certain services, including transfer agent and recordkeeping services; coordinating, monitoring, assisting and overseeing third-party service providers; and educating advisers and shareholders about the impact of market-related events, tax laws affecting investments, retirement plan restrictions, exchange limitationsand other related matters. Each relevant share class pays CRMC annual fees up to 0.15% (0.10% for Class R-5 and 0.05% for ClassR-6) based on its respective average daily net assets. Each relevant share class also pays AFS additional amounts for certain transfer agent services. CRMC and AFS may use these fees to compensate third parties for performing these services. Each 529 share class is subject to an additional administrative services fee payable to the Commonwealth of Virginia for the maintenance of the 529 college savings plan.The quarterly fee is based on a series of decreasing annual rates beginning with 0.10% on the first $30 billion of the net assets invested in Class 529 shares of the American Funds and decreasing to 0.06% on such assets between $120 billion and $150 billion. The fee for any given calendar quarter is accrued and calculated on the basis of the average net assets of Class 529 shares of the American Funds for the last month of the prior calendar quarter. Although these amounts are included with administrative services fees on the accompanying financial statements, the Commonwealth of Virginia is not considered a related party. Expenses under the agreements described on the previous page for the six months ended January 31, 2011, were as follows (dollars in thousands): Administrative services Share class Distribution services Transfer agent services CRMC administrative services Transfer agent services Commonwealth of Virginia administrative services Class A $ $ Not applicable Not applicable Not applicable Class B Not applicable Not applicable Not applicable Class C Included in administrative services $ $ Not applicable Class F-1 51 Not applicable Class F-2 Not applicable 10 Not applicable Class 529-A 38 $ Class 529-B 35 11 45 Class 529-C 28 Class 529-E 96 15 2 19 Class 529-F-1 -
